EXHIBIT 23.3 Consent of Independent Registered Public Accounting Firm The Stockholder and Board of Directors Vermont Electric Power Company, Inc. as Manager of Vermont Transco LLC: We consent to the incorporation by reference in the registration statement (Nos.333-141681, 333-151019 and 333-162979) on FormS-3 and the registration statement (No. 333-152872) on FormS-8 of Central Vermont Public Service Corporation of our report dated March8, 2010, with respect to the balance sheets of Vermont Transco LLC as of December31, 2009 and 2008, and the related statements of income, changes in members’ equity, and cash flows for each of the years in the three-year period ended December31, 2009, which report appears in the December31, 2009 annual report on Form10-K of Central Vermont Public Service Corporation. /s/ KPMG LLP Burlington, Vermont March12, 2010 Vt. Reg. No. 92-0000241
